Judgment affirmed, with costs. Memorandum: At the close of the evidence defendant moved for a nonsuit and plaintiff moved for a direction of a verdict. The court was correct in ruling that there was no substantial dispute in the evidence, and that only questions of law remained. Defendant did not move to go to the jury on any question of fact. The rule that the ticket was “ void if sold or transferred ” was for the sole benefit of the Buffalo Automotive Trade Association which could and did waive it. The ticket was sold, assigned and delivered to plaintiff before the execution against Mumm, the drawer of the ticket, was placed in the hands of the sheriff to be executed (Civ. Prac. Act, § 689) and such assignment carried with it the right of the plaintiff to have the car as soon as the final drawing of the order for the ear, on winch defendant afterward levied, was had and Mumm made such drawing as agent for the plaintiff. The title to the ear was never in Mumm, the judgment debtor, after the execution was placed in the hands of the defendant. All concur. (The judgment awards possession of an automobile.) Present — Taylor, Edgcomb, Thompson, Crosby and Lewis, JJ.